DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-25 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2 and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-39 of U.S. Patent No. 11,010,654 in view of Haidet et al. (“Haidet”, US 2018/0354304 A1).  	1) Regarding claim 1, the patent’s claim 1 only differ in the fact that the face layer is not claimed as being mesh, however Haidet discloses, in ¶0100, the concept of integrating RFID into tires. Haidet further discloses, in claim 13, the concept of using a plurality of mesh of material to sandwiched between adjacent sheet. Thus at the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a plurality of mesh of material to sandwiched between adjacent sheet as taught by Haidet, into the patent, with the motivation to enhance the reinforcements of a green tire. 	The patent and Haidet teach a chemically treated, RFID equipped mesh tire label configured to be integrally incorporated within a vulcanized tire and to provide unique identifier(s) and/or other information about the vulcanized tire during and post tire vulcanization (patent claim 1), the label comprising: 	a mesh face layer configured to be adhered to an outer surface of an unvulcanized tire (with consideration of the motivation to combine Haidet, see patent claim 1 with regard to the face layer being provided as a mesh reinforcement layer);  	a mesh backing layer attached to the mesh face layer and adapted to be integrally incorporated in a vulcanized tire after subjecting a green tire to a vulcanization process (see patent claim 1); and 	an RFID device affixed between the mesh face and mesh backing layers, the RFID device that is configured to provide unique identifier(s) and/or other information upon being read with an RFID reader during and post tire vulcanization (see patent claims 1 and 30). 	2) Regarding claim 2, the patent and Haidet teach wherein, during vulcanization, the mesh face layer and mesh backing layers are each configured to pass and disperse green rubber material from an unvulcanized tire therethrough such that the label is integrally bonded within the tire post-vulcanization (see patent claims 5-6). 	3) Regarding claim 22, the patent’s claim 1 only differ in the fact that the face layer is not claimed as being mesh, however Haidet discloses, in ¶0100, the concept of integrating RFID into tires. Haidet further discloses, in claim 13, the concept of using a plurality of mesh of material to sandwiched between adjacent sheet. Thus, at the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a plurality of mesh of material to sandwiched between adjacent sheet as taught by Haidet, into the patent, with the motivation to enhance the reinforcements of a green tire. 	The patent and Haidet teach a method for forming vulcanized tire(s) having the chemically treated, RFID equipped mesh label of claim 1 integrally incorporated therein (see patent claim 15), the method comprising: 	(a) attaching the chemically treated, RFID equipped mesh label on outer surface of a green tire (see patent claim 15); 	(b) placing the green tire with the chemically treated, RFID equipped mesh label attached thereon into a tire mold (see patent claim 15); 	(c) subjecting the green tire of step (b) to vulcanization conditions (see patent claim 15); 	(d) while vulcanizing the green tire of step (c), passing green rubber material from the green tire through a mesh face layer of the RFID mesh label in a direction towards the mesh backing layer of the RFID mesh label while concurrently migrating the chemically treated, RFID equipped mesh label in an internal direction of the green tire (see patent claim 15); and 	(e) concluding vulcanization thereby forming a vulcanized tire having the chemically treated, RFID equipped mesh label completely embedded and internally positioned within the vulcanized tire that is not visible on an outer surface of the tire such that: 		(i) the chemically treated, RFID equipped mesh label is permanently bonded to internal portions of the vulcanized tire (see patent claim 15), and 		(ii) the RFID device within the chemically treated, RFID equipped mesh label can be read from a predetermined distance by a RFID reader (see patent claim 15). 	4) Regarding claim 23, the patent and Haidet teach wherein the RFID mesh label is integrally incorporated on a tire sidewall or a tire bead (see patent claim 22). 	5) Regarding claim 24, with consideration of the motivation to combine the teachings by Haidet in the rejection of claim 1, the patent and Haidet teach a  vulcanized tire comprising: 	the chemically treated, RFID equipped mesh label of claim 1 integrally incorporated in and completely embedded within the vulcanized tire, the label configured to provide unique identifier(s) and/or other information about the tire (see patent claim 30). 	
Claim(s) 4-9, 12 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-39 of U.S. Patent No. 11,010,654 in view of Haidet, and in further view of Manchester (US 2188283 A). 	1) Regarding claims 4 and 5, the patent and Haidet teach wherein at least one of the mesh face and mesh backing layers is chemically treated on its outer surface(s) with a functionalized latex to facilitate bonding of the label to a tire during vulcanization; and wherein both the mesh face and mesh backing layers are chemically treated on its outer surface(s) with a functionalized latex to further facilitate bonding of the label to a tire during vulcanization. 	Manchester discloses, on page 1, Col. 2, lines 30-48, the concept of using cellulose adhesive mixed with rubber latex to form an adhesive surface during vulcanization to enhance the bonding of materials. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using cellulose adhesive mixed with rubber latex to form an adhesive surface during vulcanization to enhance the bonding of materials as taught by Manchester, into the patent and Haidet, with the motivation to enhance the vulcanization features of the system. 	2) Regarding claim 6, the patent, Haidet and Manchester teach wherein the functionalized latex comprises reactive thiol groups, reactive hydroxyl groups, reactive aldehyde groups (Manchester: page 3, Col. 2, lines 38-58), or any combination thereon that facilitate crosslinking between a tire and the mesh face layer and the mesh backing layer during vulcanization to integrally incorporate the label within a vulcanized tire (see patent claims 1 and 30). 	3) Regarding claim 7, the patent, Haidet and Manchester teach wherein the functionalized latex is resorcinol formaldehyde latex (Manchester: page 3, Col. 2, lines 38-58). 	4) Regarding claim 8, the patent, Haidet with consideration to combine the teachings by Manchester, in the rejection of claims 4-5, teach wherein the both the mesh face and mesh backing layers are planar and are adhered to one another (with consideration of patent claim disclosing the use of planar surfaces and the teachings by Manchester disclosing, on page 1, Col. 2, lines 30-48, the concept of producing an adhesive surfaces to enable a strong bonding). 	5) Regarding claim 9, the patent, Haidet with consideration to combine the teachings by Manchester, in the rejection of claims 4-5, teach wherein the mesh face layer comprises an upper surface and a lower surface that are each coated with an adhesive (see analysis of the rejection of claims 4-5, with consideration of the concept of producing an adhesive surfaces to enable a strong bonding). 	6) Regarding claim 12, the patent, Haidet and Manchester teach wherein the adhesive is a rubber latex adhesive (Manchester: page 3, Col. 2, lines 38-58). 	7) Regarding claim 25, the patent, Haidet with consideration to combine the teachings by Manchester, in the rejection of claims 4-5, teach wherein the functionalized latex comprises a reactive group that facilitates covalent bonding between a tire and the mesh face layer and the mesh backing layer during vulcanization to integrally incorporate the label within a vulcanized tire (see analysis of the rejections of claims 4-5).
Claim(s) 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-39 of U.S. Patent No. 11,010,654 in view of Haidet and Manchester, and in further view of Yurcick (US 3410818 A). 	1) Regarding claim 10, as per the limitation wherein the adhesive on the upper surface of the mesh face layer is configured to adhere the label to a tire outer surface pre-vulcanization and the adhesive on the lower surface of the mesh face layer adheres to the meshing backing layer and affixes the RFID device therein. 	Yurcick discloses, in Col. 4, lines 55-69, the concept of using static (corresponding to pre-vulcanization) and dynamic adhesion processes to enhance the bonding features of a material used for tires. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using static and dynamic adhesion processes to enhance the bonding features of a material used for tires as taught by Yurcick, into the patent, Haidet and Manchester, enable the mesh layer to improve bonding during vulcanization, with the motivation to enhance the bonding features of the system. 	2) Regarding claim 11,  the patent, Haidet, Manchester and Yurcick teach wherein the adhesive is a continuous layer on the upper surface of the mesh face layer and on the lower surface of the mesh face layer (with consideration of the patent’s claim 12 disclosing the adhesive being positioned between the face and mesh layers, hence the adhesive comprises some form of continuous formation to enable corresponding bonding of appropriate materials needed to be bonded together). 	
Claim(s) 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-39 of U.S. Patent No. 11,010,654 in view of Haidet, and in further view of Lionetti et al. (“Lionetti”, US 2010/0123584 A1). 	1) Regarding claim 14, as per the limitation wherein the RFID device comprises and RFID module and a flexible, metal antenna extending from the RFID module. 	Lionetti discloses, in claim 1 with reference to Figs. 1-3, the concept of using a flexible antenna extending from a RFID integrated into a tire. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a flexible antenna extending from a RFID integrated into a tire as taught by Lionetti, into the patent and Haidet, with the motivation to enhance RFID features of the system.
Claim(s) 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-39 of U.S. Patent No. 11,010,654 in view of Haidet, and in further view of Cornell (US 2344677 A). 	1) Regarding claim 19, as per the limitation a removable liner temporarily adhered to the mesh face layer that is configured for removal upon application of the label. 	Cornell discloses, in Col. 2, lines 4-14, the concept of using removable lining on a face layer of a material being used on a tire. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using removable lining on a face layer of a material being used on a tire as taught by Cornell into the patent and Haidet, with the motivation to enhance and reserve the adhesive features of the system.
Allowable Subject Matter
Claim(s) 3, 13, 15-18 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20190193480 A1, system using RFID  UHF passive devices. 	US 20140311641 A1, system using multilayers when using a green tire vulcanization process. 	US 20120091209 A1, system using flexible RFID components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684